this court's First Light II opinion, petitioner did not satisfy its burden
                under a rigorous NRCP 23 class-action analysis and that petitioner did not
                have standing to represent two or more homeowners in the homeowners'
                association for purposes of the litigation. Petitioner then filed the instant
                petition for writ of mandamus on October 29, 2012.
                            While petitioner's writ petition was pending, this court issued
                an opinion in which we reaffirmed and clarified              First Light II.
                Specifically, in Beazer Homes Holding Corp. v. Eighth Judicial District
                Court, 128 Nev. , 291 P.3d 128 (2012), we reaffirmed that a district
                court, upon request, must conduct an NRCP 23 analysis to determine
                whether litigation by class action is the superior method of adjudicating
                homeowners' construction defect claims. 128 Nev. at , 291 P.3d at 135.
                We also clarified, however, that a failure to satisfy NRCP 23's class action
                prerequisites does not strip a homeowners' association of its ability to
                litigate on behalf of its members under NRS 116.3102(1)(d).        Id. at ,
                291 P.3d at 134-35.
                            We therefore conclude that partial relief is appropriate insofar
                as petitioner asks this court to order the district court to reconsider its
                order finding that petitioner does not have standing to represent two or
                more homeowners in this litigation in light of this court's opinion in Beazer
                Homes. See Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                193, 197, 179 P.3d 556, 558 (2008) ("A writ of mandamus is available to
                compel the performance of an act that the law requires as a duty resulting
                from an office, trust, or station . . . ."); see NRS 34.160. Accordingly, we
                grant petitioner's writ petition in part and direct the clerk of this court to
                issue a writ of mandamus instructing the district court to grant rehearing



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                and reconsider its June 14, 2012, order in light of this court's opinion in
                Beazer Homes.
                            It is so ORDERED.'




                                                           Douglas


                                                                                         J.
                                                           Saitta




                cc: . Hon. Allan R. Earl, District Judge
                       James R. Christensen
                       Maddox, Isaacson & Cisneros, LLP
                       Robert C. Maddox & Associates/Reno
                       Wolfenzon Rolle/Las Vegas
                       Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                       McDonald Carano Wilson LLP/Las Vegas
                       McDonald Carano Wilson LLP/Reno
                       Eighth District Court Clerk




                       'We have considered petitioner's other arguments in this .writ
                proceeding and conclude that petitioner has not demonstrated that our
                extraordinary intervention is otherwise warranted, and thus, we deny the
                petition to the extent that it seeks additional relief.



SUPREME COURT
        OF
     NEVADA


(0) 1947A